Name: 2007/698/EC: Commission Decision of 29 October 2007 amending Decision 2007/116/EC as regards the introduction of additional reserved numbers beginning with 116 (notified under document number C(2007) 5139) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  technology and technical regulations;  social protection;  communications
 Date Published: 2007-10-30

 30.10.2007 EN Official Journal of the European Union L 284/31 COMMISSION DECISION of 29 October 2007 amending Decision 2007/116/EC as regards the introduction of additional reserved numbers beginning with 116 (notified under document number C(2007) 5139) (Text with EEA relevance) (2007/698/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (the Framework Directive) (1), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2007/116/EC on reserving the national numbering range beginning with 116 for harmonised numbers for harmonised services of social value (2) reserves the national numbering range beginning with 116 for harmonised numbers for harmonised services of social value. The Annex to that Decision contains a list of specific numbers within this numbering range and the services for which each number is reserved. This list may be adapted in accordance with the procedure referred to in Article 22(3) of Directive 2002/21/EC. (2) The service description associated with the number 116000 should be updated. Moreover, two services, namely Child Helplines and Emotional Support Helplines, have been identified as services of social value that may benefit from harmonised numbers. For these reasons, Decision 2007/116/EC should be updated and additional reserved numbers introduced. (3) Decision 2007/116/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Communications Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/116/EC is replaced by the Annex to this Decision. Article 2 Member States shall take all necessary measures to ensure that as from 29 February 2008 the competent National Regulatory Authority can assign those numbers added to the list by virtue of this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 October 2007. For the Commission Viviane REDING Member of the Commission (1) OJ L 108, 24.4.2002, p. 33. Directive as amended by Regulation (EC) No 717/2007 of the European Parliament and of the Council (OJ L 171, 29.6.2007, p. 32). (2) OJ L 49, 17.2.2007, p. 30. ANNEX List of numbers reserved for harmonised services of social value Number Service for which this number is reserved Specific conditions attached to the right of use for this number 116000 Name of service: Hotline for missing children Description: The service (a) takes calls reporting missing children and passes them on to the Police; (b) offers guidance to and supports the persons responsible for the missing child; (c) supports the investigation. Service continuously available (i.e. 24 hours a day, 7 days a week, nation-wide). 116111 Name of the service: Child helplines Description: The service helps children in need of care and protection and links them to services and resources; it provides children with an opportunity to express their concerns, talk about issues directly affecting them and contact someone in an emergency situation. Where the service is not continuously available (i.e. 24 hours a day, 7 days a week, nation-wide), the service provider must ensure that information about availability is made publicly available in an easily accessible form, and that, during periods of unavailability, callers to the service are advised when the service will next become available. 116123 Name of the service: Emotional support helplines Description: The service enables the caller to benefit from a genuine human relationship based on non-judgemental listening. It offers emotional support to callers suffering from loneliness, in a state of psychological crisis, or contemplating suicide. Where the service is not continuously available (i.e. 24 hours a day, 7 days a week, nation-wide), the service provider must ensure that information about availability is made publicly available in an easily accessible form, and that, during periods of unavailability, callers to the service are advised when the service will next become available.